Citation Nr: 0740086	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-21 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than October 22, 
2001, for the grant of service connection for major 
depression with post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1981 to August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating determination of 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for depression with PTSD and assigned a 100 percent 
disability evaluation with an effective date of October 22, 
2001.  Thereafter, the veteran perfected the appeal as it 
relates to the effective date.  


FINDINGS OF FACT

1.  By an August 1991 rating decision, the RO denied service 
connection for depression; the RO notified the veteran about 
this rating decision and her appellate rights later that 
month.  

2.  By rating action in February 1998, the RO denied service 
connection for major depression with PTSD; the veteran was 
notified of that determination and her appellate rights later 
that month.

3.  On October 22, 2001, the RO received the veteran's 
request to reopen the claim for service connection for 
depression, the RO ultimately reopened the claim and granted 
service connection for depression with PTSD, effective 
October 22, 2001.

4.  Prior to October 22, 2001, there was no pending claim 
pursuant to which the benefits awarded could have been 
granted.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 22, 
2001, for the grant of service connection for depression with 
PTSD, have not been met.  38 U.S.C.A. §§  5105, 5110, 7105 
(West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.104, 20.201, 
20.202, 20.302 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that under the VCAA, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence in 
his possession that pertains to the claim. 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present appeal, service connection and a disability 
evaluation have already been established and the veteran is 
seeking an earlier effective date, thus, the first four 
Dingess/Hartman notice elements have been satisfied.

The January 2006 letter notified the veteran about the law 
and regulations governing an earlier effective date.  After 
receipt of the letter, the veteran indicated that she did not 
have any additional information to submit.  

Moreover, the law, and not the evidence, is dispositive in 
this case.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter, the VCAA can have no effect on the appeal.  
Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 
14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited 
to interpretation of law); DelaCruz v. Principi, 15 Vet. App. 
143 (2002) (VCAA not applicable where law, not the factual 
evidence, is dispositive).  Therefore, the Board finds that 
no further action is necessary under the VCAA since it is the 
law- not the evidence- that is dispositive in this case.


Earlier Effective Date

During a hearing at the RO in July 1991, the veteran raised 
the claim of service connection for depression as secondary 
to her service-connected hysterectomy, adhesions, right 
ovarian cyst, etc.  

By an August 1991 rating decision, the RO denied service 
connection for depression due to the veteran's service-
connected right ovarian cyst because there was no diagnosis 
or mention of this for many years following service when she 
actually experienced the loss of her creative organs.  The RO 
noted that medically it was accepted that depression could 
result when creative organs were removed and in the veteran's 
case, it was noted that depression began when she experienced 
the loss of her creative organs and not when the right 
ovarian cyst was removed and concluded that the removal of 
the cyst, which included only a portion of her ovary, did not 
produce the depression with which she was now diagnosed.  

In a letter received in January 1992 from the veteran's 
representative, it was noted that the veteran had two pending 
issues, service connection for total abdominal hysterectomy, 
bilateral salpingo-oophorectomy and endometriosis, and status 
post tubal ligation, and entitlement to special monthly 
compensation on account of loss of use of creative organ due 
to service-connected right ovarian cyst.  The representative 
also noted that they had discussed the issue of service 
connection for depression as a secondary condition and that 
the issue should be rephrased as service connection for 
depression as a result of a creative organ.  That document is 
date stamped January 30, 1992 to the VFW - Washington, D.C.  
There is no indication that as to the date this document was 
received by the RO.

In a letter to President Bush, dated in April 1992 and 
received at the RO in June 1992, the veteran indicated that 
as a result of her surgeries she had been in pain since 1981.  
She noted that the pain had become worse over the past three 
years and that it left her both physically and mentally 
incapacitated.  She stated that she was taking the anti-
depressant Prozac because she had become severely depressed 
and had suicidal thoughts.  She requested assistance in any 
way possible to get her disability claim processed.  

By rating action in February 1998, the RO denied the 
veteran's July 1997 claim for service connection for major 
depression with PTSD.  The veteran did not appeal that 
decision and it is final.  See 38 C.F.R. § 3.104(a) (2007).

The veteran submitted claims, received on October 22, 2001, 
which included a claim for service connection for depression, 
essentially a request to reopen the previously denied claim.  

The RO granted service connection for depression with PTSD in 
a January 2005 rating determination and assigned October 22, 
2001, as the effective date of this grant (this was the date 
of receipt of the claimed deemed as a request to reopen the 
claim of the previously denied claim of service connection 
for depression).  The veteran claims that the effective date 
for service connection should be earlier, namely, that it 
should be in August 1989. 

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an 
award based on an original claim for benefits shall not be 
earlier than the date of receipt of application therefore.  
In addition, 38 U.S.C.A. § 5101(a) provides in relevant part: 
A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual.  Both of the statutes clearly establish that an 
application must be filed.  Pertinent law and regulation also 
provide that the effective date of an award of disability 
compensation shall be the day following separation from 
service or the date entitlement arose if the claim is 
received within one year of separation, otherwise the date of 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA 
from a veteran or her representative may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).  38 C.F.R. § 3.155 has the 
important function of making clear that there is no set form 
that an informal written claim must take.  All that is 
required is that the communication indicate an intent to 
apply for one or more benefits under the laws administered by 
the Department, and identify the benefits sought.  Rodriguez 
v. West, 189 F.3d 1351 (1999).

In Brannon v. West, 12. Vet. App. 32 (1998), the Court 
observed that while the Board must interpret an appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant.  The Court has 
held that an appellant must have asserted the claim expressly 
or impliedly.  See Isenbart v. Brown, 7 Vet. App. 537, 540-41 
(1995)

Where review of all documents and oral testimony reasonably 
reveals that a claimant is seeking a particular benefit, VA 
is required to adjudicate the issue of the claimant's 
entitlement to such a benefit.  Suttman v. Brown, 5 Vet. App. 
127, 132 (1993).  On the other hand, VA is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed.  See Talbert v. Brown, 7 
Vet. App. 352, 356-57 (1995) (VA is not required to perform 
"prognostication" but to review issues reasonably raised).

"A specific claim in the form prescribed by the Secretary . . 
. must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by the 
Secretary."  38 U.S.C.A. § 5101(a); see also 38 C.F.R. § 
3.151(a).  A claim means a formal or informal communication 
in writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 C.F.R. 
§ 3.1(p).  "Any communication or action, indicating an intent 
to apply for one or more benefits under the laws administered 
by the Department of Veterans Affairs . . . may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought."  38 C.F.R. § 3.155(a).  "Section 5101(a) is 
a clause of general applicability and mandates that a claim 
must be filed in order for any type of benefit to accrue or 
be paid."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  Therefore, before the RO can adjudicate an original 
claim for benefits, the claimant must submit a written 
document identifying the benefit and expressing some intent 
to seek it.  Cf. Hamilton v. Brown, 4 Vet. App. 528, 544 
(1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) 
(holding that VA's failure to forward an application form to 
a claimant, who had submitted an informal claim under section 
3.155(a), waives the requirement to file a formal 
application).

An notice of disagreement (NOD) is a written communication 
from a claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the AOJ and a desire to contest the result.  
38 C.F.R. § 20.201 (2007).  The NOD and a substantive appeal 
must be filed with the agency of original jurisdiction which 
issued the notice of the determination being appealed.  38 
C.F.R. § 20.300 (2007).

A substantive appeal consists of a properly completed VA Form 
9 "Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  38 
C.F.R. § 20.202 (2007).  A substantive appeal must be filed 
within 60 days from the issuance of the SOC or within the 
remainder of the one-year period from the date of mailing 
notification of the determination being appealed, whichever 
period ends later.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302(b) (2007).  A substantive appeal should set forth 
specific allegations of error of fact or law related to 
specific items in the SOC and clearly identify the benefit 
sought on appeal.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 
20.202.

If a decision by the RO goes unappealed, such is final.  A 
final and binding RO decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 of 
this part.  38 C.F.R. § 3.104(a) (2007).  If a claimant 
wishes to reasonably raise CUE, "there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error...that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

After a full review of the record, including the statements 
and contentions of the veteran, the Board concludes that an 
effective date earlier than October 22, 2001 for the grant of 
service connection for major depression with PTSD is not 
warranted.  The record shows that the August 1991 rating 
action denied service connection for depression secondary to 
hysterectomy and that the veteran was notified of that 
determination and her appellate rights by letter that same 
month.  The January 1992 letter from the representative 
mentions the issue of service connection for depression but 
does not express disagreement with the August 1991 RO denial 
of service connection for depression secondary to 
hysterectomy and this document is date stamped as received at 
the VFW in Washington, D.C..  The April 1992 letter from the 
veteran to President Bush, although received at the RO in 
June 1992, also does not indicate disagreement with the 
August 1991 rating decision.  As such, neither document meets 
the criteria for a timely notice of disagreement with the 
August 1991 rating decision and that decision is final.  See 
38 C.F.R. §§ 20.201, 20.300.

The subsequent February 1998 rating decision which denied 
service connection for major depression was not appealed and 
is also final.  See 38 C.F.R. § 3.104(a).

Prior to the October 2001 claim submitted by the veteran, 
there was no pending claim pursuant to which service 
connection for depression with PTSD could have been granted.  
As indicated above, the veteran's prior claims for service 
connection for depression were finally resolved by the RO's 
August 1991 and February 1998 denials of each claim.  
Further, at no time between the date of the last prior final 
rating decision in February 1998 and the October 22, 2001 
claim does the record reflect any correspondence from the 
veteran, or, pursuant to 38 C.F.R. § 3.157 (2007), a VA 
medical record, that could be construed as a request for 
higher rating prior to October 22, 2001.  As such, an 
effective prior to the date of the RO's decision is legally 
precluded.  

In addition, although the finality of the August 1991 or 
February 1998 RO decisions could be vitiated by a finding of 
clear and unmistakable (CUE) in either decision (see Routen 
v. West, 142 F.3d 1434, 1438 (Fed. Cir. 1998) (listing CUE as 
one of three exceptions to the rules regarding finality and 
effective dates)), such a claim has not been raised here with 
sufficient specificity to warrant consideration as a CUE 
motion.  In her March 2005 NOD, the veteran noted that an 
effective date based on a previously finally denied claim 
could only be considered if the denial involved CUE and 
attached a copy of the August 1991 RO letter notifying her of 
the denial of service connection.  It was argued that 
evidence showed depression as early as 1982 and that all 
evidence used to determine depression with PTSD was available 
to the VA prior to 1985.  It was asserted that the 
appropriate effective date for depression is August 24, 1989.  
Merely to aver that there was CUE, however, is not sufficient 
to raise the issue; rather a CUE claim requires some degree 
of specificity as to what the alleged error is and, unless it 
is the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  
See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  As shown 
above, the arguments of the veteran contain no such 
specificity.

Accordingly, on these facts, the date of the October 22, 2001 
claim for depression is the earliest effective date that may 
be assigned for the award service connection for depression 
with PTSD.  See 38 C.F.R. § 3.400(q)(1)(ii) (2007).  The 
pertinent legal authority governing effective dates is clear 
and specific, and the Board is bound by such authority.  See 
38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) 
(2007). As there is no legal basis for assignment of any 
earlier effective date, the Board finds that the claim for an 
earlier effective date for the award of service connection 
for depression with PTSD must be denied.  Where, as here, the 
law, and not the evidence, is dispositive, the appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

ORDER

An effective date earlier than October 22, 2001, for the 
grant of service connection for depression with PTSD, is 
denied.  



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


